DETAILED ACTION
This office action is responsive to the Applicant’s communications filed 26 September 2019.  In view of this communication, claims 1-20 are now pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were submitted on 10/7/2020 and 5/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Claim Objections
Claim 6 objected to because of the following informalities:  “determining that the first number of samples is greater than to a number…”wherein the term “to” should be deleted.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: element three “associated with one half of a cycle…” and element four “associated with one cycle,…” do not match.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: element three “determining that the first number of samples is less than or equal to a number…” and element four “determining, based on the determination that the first number of samples is greater than a number…” do not match.  Appropriate correction is required
Claim 16 objected to because of the following informalities:  “determining that the first number of samples is greater than to.  Appropriate correction is required
Claim 17 objected to because of the following informalities: element three “determining that the first number of samples is less than or equal to a number…” and element four “determining, based on the determination that the first number of samples is greater than a number…” do not match.  Appropriate correction is required
Claim 17 objected to because of the following informalities: element three “associated with one half of a cycle…” and element four “associated with one cycle,…” do not match.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
On page 3, last sentence of paragraph 0006, the term “respective” should be “respect.”
On page 12, sentence 12 of paragraph 0022, the term “voltage phasor” is repeated, and one should be deleted
On page 24, second sentence on the page, the term “tot he” should be “to the”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Analysis of 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are directed to a method (i.e. process), and recite one of the judicial exceptions (abstract ideas – Mathematical concepts and/or Mental processes). However, analysis under Step 2(a) Prong Two determined that the additional element “clearing the fault in the transmission line” in Claim 1 integrates the exception into a practical application (i.e. effecting a transformation or reduction of a particular article to a different state or thing), and therefore the claims are eligible via Pathway B.
Claims 11-20 are directed to a system (i.e. machine), and recite one of the judicial exceptions (abstract ideas – Mathematical concepts and/or Mental processes performed on a generic computer). However, analysis under Step 2(a) Prong Two determined that the additional element “clearing the fault in the transmission line” in Claim 11 and Claim 20 integrates the exception into a practical application (i.e. effecting a transformation or reduction of a particular article to a different state or thing), and therefore the claims are eligible via Pathway B.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 – 10 and 13 – 19 rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed subject matter for which the specification is not enabling is the determining that the transmission line comprises a specific type of transformer: either magnetic voltage transformer, passive capacitor voltage transformer, or active capacitor voltage transformer. The specification describes different scenarios/logic selection depending on what type of transformer is being used, it describes the possible positions of a switch depending on what type of transformer is being used, but it does not describe how to determine what type of transformer is being used, if it is automatically or manually selected, etc.
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(A) provides Undue Experimentation Factors that can be taken into consideration: 
The breadth of the Claims. Per MPEP 2164.08 the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation. The claims associated with determining the type of transformer used on the transmission line are broad and only state “determine” the type of transformer used.  The specification does not provide specific details on how one would determine whether the transformer providing the signal information is a magnetic voltage transformer, a passive capacitor voltage transformer or active capacitor 
The nature of the invention. The invention pertains to the art of relay protection of transmission lines. Relay protection must be fast and automated.  Once a transmission line is built, the components of that particular line can be ascertained via construction documentation and/or control diagrams.  A person of ordinary skill in the art can manually ascertain what type of control transformer is being used from those documents, but not from receiving voltage and current phasors.  Since the relaying scheme must be automated, manually determining and manually switching and required switches is not possible.  A person having ordinary skill in the art would also not understand how a computer could determine this critical information as currently described from voltage and current inputs.
The state of the prior art.  To the knowledge of this examiner, the determining of what type of transformer is providing the required information from the transmission line cannot be ascertained simply by receiving current and voltage inputs.  
The level of one of ordinary skill. A person of ordinary skill in the art would be a person that has experience with relay protection methods for transmission lines, has experience using and designing relaying equipment, and understands power distribution engineering.
The level of predictability in the art. The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  The relay protection art is relatively predictable, so not every detail needs to be 
The amount of direction provided by the inventor.  The inventor/disclosure provides no direction or specifics regarding the step of determining that the transmission line comprises a ______ voltage transformer, how the information is ascertained, and once that information is ascertained, how that information is used with the rest of the claims in an automated fashion.
The existence of working examples.  The examiner does not know of a working example of this method as claimed.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  As stated above, there is nothing in the disclosure discussing how to determine the type of transformer used with respect to using that information with the proposed method and systems claimed.  Given that traditional methods of determining any piece of equipment on a transmission line include manually referring to drawings/schematics in some fashion, it would take undue experimentation for a person having ordinary skill in the art to make and use the claimed invention as currently disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasztenny et al. (US 8675327B2), herein referred to as “Kasztenny.”
Regarding Claim 1:
	Kasztenny discloses A transmission line protection method comprising: receiving one or more current and voltage inputs; (Summary of the Invention, Para. 15)
	determining, based on the one or more current and voltage inputs, one or more current and voltage phasors, (Detailed Description of the Invention Para. 16, 37)
	wherein the one or more current and voltage phasors are determined using a short window phasor estimation; (Background of the Invention Para. 7; Detailed Description of the Invention 43, 97)
	determining, within a single power cycle and based on the one or more current and voltage phasors, a fault in a transmission line; (Detailed Description of the Invention Para. 15-16)
	sending, to a distance protection element and based on the determination that the fault exists, a signal to clear the fault in the transmission line; (Detailed Description of the Invention Para. 30, “operating signal”)
	and clearing the fault in the transmission line. (Detailed Description of the Invention Para. 30, “operating signal”)
Regarding Claim 11:
A system comprising: at least one processor; (Detailed Description of the Invention Para. 148)
	and at least one memory storing computer-executable instructions, that when executed by the at least one processor, cause the at least one processor to: receive one or more current and voltage inputs; (Summary of the Invention, Para. 15; Detailed Description of the Invention Para. 148)
	determining, based on the one or more current and voltage inputs, one or more current and voltage phasors, (Detailed Description of the Invention Para. 16, 37)
	wherein the one or more current and voltage phasors are determined using a short window phasor estimation; (Background of the Invention Para. 7; Detailed Description of the Invention 43, 97)
	determining, within a single power cycle and based on the one or more current and voltage phasors, a fault in a transmission line; (Detailed Description of the Invention Para. 15-16)
	sending, to a distance protection element and based on the determination that the fault exists, a signal to clear the fault in the transmission line; (Detailed Description of the Invention Para. 30, “operating signal”)
	and clearing the fault in the transmission line. (Detailed Description of the Invention Para. 30, “operating signal”)
Regarding Claim 20:
	Kasztenny discloses A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: receiving one or more current and voltage inputs; (Summary of the Invention, Para. 15-16; Detailed Description of the Invention Para. 148; Claim 1)
determining, based on the one or more current and voltage inputs, one or more current and voltage phasors, (Detailed Description of the Invention Para. 16, 37)
	wherein the one or more current and voltage phasors are determined using a short window phasor estimation; (Background of the Invention Para. 7; Detailed Description of the Invention 43, 97)
	determining, within a single power cycle and based on the one or more current and voltage phasors, a fault in a transmission line; (Detailed Description of the Invention Para. 15-16)
	sending, to a distance protection element and based on the determination that the fault exists, a signal to clear the fault in the transmission line; (Detailed Description of the Invention Para. 30, “operating signal”)
	and clearing the fault in the transmission line. (Detailed Description of the Invention Para. 30, “operating signal”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny in view of Sachdev et al. (A New Algorithm for Digital Impedance Relays; IEEE Transactions on Power Apparatus and Systems, Vol. PAS-98, No.6 Nov./Dec. 1979), herein referred to as “Sachdev.”
Regarding Claim 2 and 12, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny is silent on: wherein short-window phasor estimation comprises: determining a decaying Direct Current (DC) time constant; determining poles of a decaying DC component using the decaying DC time constant; determining poles of a fundamental frequency using a number of samples per power cycle; determining, using the poles of the decaying DC component and the poles of the fundamental frequency, a matrix; determining, based on the matrix, a coefficient matrix; and determining coefficients of the one or more current and voltage phasors using the coefficient matrix. 
Sachdev teaches: wherein short-window phasor estimation comprises: determining a decaying Direct Current (DC) time constant; (Page 2233, eq. 1); determining poles of a decaying DC component using the decaying DC time constant; determining poles of a fundamental frequency using a number of samples per power cycle; determining, using the poles of the decaying DC component and the poles of the fundamental frequency, a matrix; (Page 2233, eq. 6-8); determining, based on the matrix, a coefficient matrix; (Page 2233, eq. 9 & “pesudoinverse”); and determining coefficients of the one or more current and voltage phasors using the coefficient matrix (Page 2234, left column, para 2 & 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sachdev in order to take advantage of the disclosed algorithm’s strengths in choosing the equation of condition and some flexibility in selecting the size of the data window.  The freedom of choosing the equation of condition allows prespecified harmonics to be included in the equation. This, enables the . 
Claims 3, 5, 7, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny in view of Chow (US 5453903 A), herein referred to as “Chow.”
Regarding Claims 3 and 13, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny is silent on: determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place; determining that the first number of samples is less than or equal to a number of samples associated with one cycle; and determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with one cycle, that the one or more current and voltage phasors are determined using a window size of 16 with respect to 64 samples per-cycle.
	Chow teaches: determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place (Detailed Description of the Presently Preferred Embodiment Para. 17, 43-44); determining that the first number of samples is less than or equal to a number of samples associated with one cycle (Detailed Description of the Presently Preferred Embodiment Para. 17, 18; fig. 5); and determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with one cycle, that the one or more current and voltage phasors are determined using a window size of 16 with respect to 64 samples per-cycle (Detailed Description of the Presently Preferred Embodiment Para. 6, 21, 41-44).

Kasztenny and Chow do not teach determining that the transmission line comprises a magnetic voltage transformer as a method/system step. However, both references discuss how certain types of equipment used on a transmission line can add distortion and noise the signals of voltage and current inputs. Kasztenny specifically points out that Capacitive Voltage Transformers create a particular challenge for fast impedance protection functions (Kasztenny, Description of Background, para. 9-11).  Also, since Capacitive Voltage Transformers are the predominant source of the voltage signals for distance relays in high voltage and extra high voltage systems (Kasztenny et al., Distance Relays and Capacitive Voltage Transformers —Balancing Speed and Transient Overreach, GE Power Management (GER-3986), April 11-13, 2000), but not the only source, it would be obvious to account specifically for their issues (i.e. active/passive capacitor voltage transformers), along with other similar equipment, for the purpose of capturing all relevant signal distortions and scenarios. See MPEP §2143-I(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.
Regarding Claims 5 and 15, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny is silent on: determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place; determining that the first number of samples is less than or equal to a number of samples associated with one cycle; and determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with one cycle, that the one or more current and voltage phasors are determined using a window size of 16 with respect to 64 samples per-cycle.
	Chow teaches: determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place (Detailed Description of the Presently Preferred Embodiment Para. 17, 43-44); determining that the first number of samples is less than or equal to a number of samples associated with one cycle (Detailed Description of the Presently Preferred Embodiment Para. 17, 18; fig. 5); and determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with one cycle, that the one or more current and voltage phasors are determined using a window size of 16 with respect to 64 samples per-cycle (Detailed Description of the Presently Preferred Embodiment Para. 6, 21, 41-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chow in order to take advantage of the disclosed increase in relay speed and therefore faster tripping the circuit breaker to clear a fault, (Detailed Description of the Presently Preferred Embodiment Para. 43-44)
Kasztenny and Chow do not teach determining that the transmission line comprises a passive voltage transformer as a method/system step. However, both references discuss how certain types of equipment used on a transmission line can add distortion and noise the signals of voltage and current inputs. Kasztenny specifically points out that Capacitive Voltage Transformers create a particular challenge for fast impedance protection functions (Kasztenny, Description of Background, para. 9-11).  Also, since Capacitive Voltage Transformers are the predominant source of the voltage signals for distance relays in high voltage and extra high voltage systems (Kasztenny et al., Distance Relays and Capacitive Voltage Transformers —Balancing Speed and Transient Overreach, GE Power Management (GER-3986), April 11-13, 
Regarding Claims 7 and 17, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny also discloses determining that the first number of samples is less than or equal to a number of samples associated with one half of a cycle (Detailed Description of the Invention Para. 97).  Kasztenny is silent on: determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place; and determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with one cycle, that the one or more current and voltage phasors are determined using a window size of 6 with respect to 64 samples per-cycle.
	Chow teaches: determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place (Detailed Description of the Presently Preferred Embodiment Para. 17, 43-44); and determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with one half of a cycle, that the one or more current and voltage phasors are determined using a window size of 6 with respect to 64 samples per-cycle (Detailed Description of the Presently Preferred Embodiment Para. 6, 21, 41-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chow in order to take advantage 
Kasztenny and Chow do not teach determining that the transmission line comprises a active capacitor voltage transformer as a method/system step. However, both references discuss how certain types of equipment used on a transmission line can add distortion and noise the signals of voltage and current inputs. Kasztenny specifically points out that Capacitive Voltage Transformers create a particular challenge for fast impedance protection functions (Kasztenny, Description of Background, para. 9-11).  Also, since Capacitive Voltage Transformers are the predominant source of the voltage signals for distance relays in high voltage and extra high voltage systems (Kasztenny et al., Distance Relays and Capacitive Voltage Transformers —Balancing Speed and Transient Overreach, GE Power Management (GER-3986), April 11-13, 2000), but not the only source, it would be obvious to account specifically for their issues (i.e. active/passive capacitor voltage transformers), along with other similar equipment, for the purpose of capturing all relevant signal distortions and scenarios. See MPEP §2143-I(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.

    PNG
    media_image1.png
    497
    1080
    media_image1.png
    Greyscale

Claims 4, 6, 8, 9, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny in view of Chow, and in further view of Adamiak et al. (AU 754660 B2), herein referred to as “Adamiak.”
Regarding Claims 4 and 14, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny is silent on: 1) determining that the transmission line comprises a magnetic voltage transformer; 2) determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place; 3) determining that the first number of samples is greater than a number of samples associated with one cycle; 4) determining, based on the determination that the first number of samples is greater than a number of samples associated with one cycle, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 64 with respect to 64 samples per-cycle, and 5) a voltage phasor determined by a combination of a phasor determined using a window size of 64 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier.
Chow teaches: 2) determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place (Detailed Description of the Presently Preferred Embodiment Para. 17, 43-44); 3) determining that the first number of samples is greater than a number of samples associated with one cycle (Description of Prior Art Para. 11; fig. 5); and 4) determining, based on the determination that the first number of samples is greater than a number of samples associated with one cycle, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 64 with respect to 64 samples per-cycle (Detailed Description of the Presently Preferred Embodiment Para. 6, 21, 41-44).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
As to 1), Kasztenny and Chow do not teach determining that the transmission line comprises a magnetic voltage transformer as a method/system step. However, both references discuss how certain types of equipment used on a transmission line can add distortion and noise the signals of voltage and current inputs. Kasztenny specifically points out that Capacitive Voltage Transformers create a particular challenge for fast impedance protection functions (Kasztenny, Description of Background, para. 9-11).  Also, since Capacitive Voltage Transformers are the predominant source of the voltage signals for distance relays in high voltage and extra high voltage systems (Kasztenny et al., Distance Relays and Capacitive Voltage Transformers —Balancing Speed and Transient Overreach, GE Power Management (GER-3986), April 11-13, 2000), but not the only source, it would be obvious to account specifically for their issues (i.e. active/passive capacitor voltage transformers), along with other similar equipment, for the purpose of capturing all relevant signal distortions and scenarios. See MPEP §2143-I(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.
As to 5), Adamiak teaches and a voltage phasor determined by a combination of a phasor determined using a window size of 64 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier. (Page 17, Lines 23-29; Page 19, Lines 11-20; Page 20, Line 11; Page 20, Lines 28-29). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Adamiak in order to help mitigate communication bandwidth issues when sending voltage and current information. (Page 17, Line 5-8; Page 17, Line 53; Page 18, Lines 1-8).
Regarding Claims 6 and 16, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny is silent on: 1) determining that the transmission line comprises a passive capacitor voltage transformer; 2) determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place; 3) determining that the first number of samples is greater than a number of samples associated with one cycle; 4) determining, based on the determination that the first number of samples is greater than a number of samples associated with one cycle, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 64 with respect to 64 samples per-cycle, and 5) a voltage phasor determined by a combination of a phasor determined using a window size of 64 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier.
	Chow teaches: 2) determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place (Detailed Description of the Presently Preferred Embodiment Para. 17, 43-44); 3) determining that the first number of samples is greater than a number of samples associated with one cycle (Description of Prior Art Para. 11; fig. 5); and 4) determining, based on the determination that the first number of samples is greater than a number of samples associated with one cycle, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 64 with respect to 64 samples per-cycle (Detailed Description of the Presently Preferred Embodiment Para. 6, 21, 41-44).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chow in order to take advantage of the disclosed increase in relay speed and therefore faster tripping the circuit breaker to clear a fault, (Detailed Description of the Presently Preferred Embodiment Para. 43-44)
determining that the transmission line comprises a passive capacitor voltage transformer as a method/system step. However, both references discuss how certain types of equipment used on a transmission line can add distortion and noise the signals of voltage and current inputs. Kasztenny specifically points out that Capacitive Voltage Transformers create a particular challenge for fast impedance protection functions (Kasztenny, Description of Background, para. 9-11).  Also, since Capacitive Voltage Transformers are the predominant source of the voltage signals for distance relays in high voltage and extra high voltage systems (Kasztenny et al., Distance Relays and Capacitive Voltage Transformers —Balancing Speed and Transient Overreach, GE Power Management (GER-3986), April 11-13, 2000), but not the only source, it would be obvious to account specifically for their issues (i.e. active/passive capacitor voltage transformers), along with other similar equipment, for the purpose of capturing all relevant signal distortions and scenarios. See MPEP §2143-I(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.
As to 5), Adamiak teaches and a voltage phasor determined by a combination of a phasor determined using a window size of 64 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier. (Page 17, Lines 23-29; Page 19, Lines 11-20; Page 20, Line 11; Page 20, Lines 28-29). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Adamiak in order to help mitigate communication bandwidth issues when sending voltage and current information. (Page 17, Line 5-8; Page 17, Line 53; Page 18, Lines 1-8).
Regarding Claims 8 and 18, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny is silent on: 1) determining that the transmission line comprises an active capacitor voltage transformer; 2)determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place; 3) determining that the first number of samples is greater than to a number of samples associated with one half of a cycle and is less than or equal to a number of samples associated with one cycle; 4) and determining, based on the determination that first number of samples is greater than to a number of samples associated with one half of a cycle and is less than or equal to a number of samples associated with one cycle, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 6 with respect to 64 samples per-cycle, and 5) a voltage phasor determined by a combination of a phasor determined using a window size of 6 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier.
Chow teaches: 2) determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place (Detailed Description of the Presently Preferred Embodiment Para. 17, 44); 3) determining that the first number of samples is greater than to a number of samples associated with one half of a cycle and is less than or equal to a number of samples associated with one cycle (Detailed Description of the Presently Preferred Embodiment Para. 22, 43-44; fig. 5); and 4) determining, based on the determination that first number of samples is greater than to a number of samples associated with one half of a cycle and is less than or equal to a number of samples associated with one cycle, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 6 with respect to 64 samples per-cycle. (Detailed Description of the Presently Preferred Embodiment Para. 6, 21, 41, 44). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chow in order to take advantage of the disclosed 
Kasztenny and Chow do not teach 1) determining that the transmission line comprises an active capacitor voltage transformer as a method/system step. However, both references discuss how certain types of equipment used on a transmission line can add distortion and noise the signals of voltage and current inputs. Kasztenny specifically points out that Capacitive Voltage Transformers create a particular challenge for fast impedance protection functions (Kasztenny, Description of Background, para. 9-11).  Also, since Capacitive Voltage Transformers are the predominant source of the voltage signals for distance relays in high voltage and extra high voltage systems (Kasztenny et al., Distance Relays and Capacitive Voltage Transformers —Balancing Speed and Transient Overreach, GE Power Management (GER-3986), April 11-13, 2000), but not the only source, it would be obvious to account specifically for their issues (i.e. active/passive capacitor voltage transformers), along with other similar equipment, for the purpose of capturing all relevant signal distortions and scenarios. See MPEP §2143-I(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.
As to 5), Adamiak teaches and a voltage phasor determined by a combination of a phasor determined using a window size of 6 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier. (Page 17, Lines 23-29; Page 19, Lines 11-20; Page 20, Line 11; Page 20, Lines 28-29). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Adamiak in order to help mitigate communication bandwidth issues when sending voltage and current information. (Page 17, Line 5-8; Page 17, Line 53; Page 18, Lines 1-8).
Regarding Claims 9 and 19, Kasztenny discloses The method of claim 1 and The system of claim 11 as described above. Kasztenny is silent on: 1) determining that the transmission line comprises an active capacitor voltage transformer; 2) determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place; 3) determining that the first number of samples is less than or equal to a number of samples associated with two cycles; determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with two cycles, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 64 with respect to 64 samples per-cycle, and 5) a voltage phasor determined by a combination of a phasor determined using a window size of 6 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier.
Chow teaches: 2) determining a first number of samples, the first number of samples comprising a number of samples after a fault disturbance detector is triggered and an arming event takes place (Detailed Description of the Presently Preferred Embodiment Para. 17, 44); 3) determining that the first number of samples is less than or equal to a number of samples associated with two cycles (Detailed Description of the Presently Preferred Embodiment Para. 22, 43-44, figure 5); and 4) determining, based on the determination that the first number of samples is less than or equal to a number of samples associated with two cycles, that the one or more current and voltage phasors comprise a current phasor determined using a window size of 64 with respect to 64 samples per-cycle (Detailed Description Para. 6, 21, 41, 44). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chow in order to take advantage of the disclosed increase in relay speed and therefore faster tripping the circuit breaker to clear a fault, (Detailed Description of the Presently Preferred Embodiment Para. 43-44).
determining that the transmission line comprises a active capacitor voltage transformer as a method/system step. However, both references discuss how certain types of equipment used on a transmission line can add distortion and noise the signals of voltage and current inputs. Kasztenny specifically points out that Capacitive Voltage Transformers create a particular challenge for fast impedance protection functions (Kasztenny, Description of Background, para. 9-11).  Also, since Capacitive Voltage Transformers are the predominant source of the voltage signals for distance relays in high voltage and extra high voltage systems (Kasztenny et al., Distance Relays and Capacitive Voltage Transformers —Balancing Speed and Transient Overreach, GE Power Management (GER-3986), April 11-13, 2000), but not the only source, it would be obvious to account specifically for their issues (i.e. active/passive capacitor voltage transformers), along with other similar equipment, for the purpose of capturing all relevant signal distortions and scenarios. See MPEP §2143-I(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.
As to 5), Adamiak teaches and a voltage phasor determined by a combination of a phasor determined using a window size of 6 with respect to 64 samples per-cycle and a phasor determined using half-cycle Fourier. (Page 17, Lines 23-29; Page 19, Lines 11-20; Page 20, Line 11; Page 20, Lines 28-29). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Adamiak in order to help mitigate communication bandwidth issues when sending voltage and current information. (Page 17, Line 5-8; Page 17, Line 53; Page 18, Lines 1-8).
Allowable Subject Matter
There is no prior art rejection for Claim 10, but since it is rejected under 112(a), Examiner cannot comment on its allowability until the rejection under 112(a) is addressed.
Regarding Claim 10, the combination of Kasztenny, Chow and Adamiak discloses all elements of Claim 10, except for the limitation: determining that the first number of samples is greater than a number of samples associated with two cycles. This limitation is not found in the prior art.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Prior art:
US 20180284180 A1, Ha et al. - Fault Location Detection and Distance Protection Apparatus and Associated Method
US 9478968 B2, Blumschein et al. - Fast Distance Protection for Energy Supply Networks 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863